HOUGH, District Judge.
The bankrupt became the agent of the City National Bank for the collection of the amounts due on the book contracts in question. Payment to Merrill & Baker was payment to the national bank, and pro tanto extinguished the notes secured by collateral. The bank is entitled to the amount due, on the notes at the time of bankruptcy. Neither it, nor'any agent, had a right to cok lect more. Anything collected beyond that amount by the trustee is his, as was the right to collect such overplus. The bank is not entitled to- the $290.66 in dispute. No interest will be given, beyond such as the trustee may have actually received.. There is ho reasop *591why petitioner should bear the expenses of this litigation. Fie should recover the taxable expense of the proceedings and a docket fee.
Report modified accordingly.